DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 3 of group A and species 5 of group B in the reply filed on 4/28/22 is acknowledged.
Claims 3, 5-8, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyber et al. (US.  20100256639 ).
Tyber discloses an implant assembly, comprising: a first implant device fig. 11 including: a first end and a second end oppositely located along a longitudinal first axis, a bulbous portion 1105 at the first end that extends along the first axis, and a screw portion 1118 at the second end that extends along the first axis; and a second implant device fig. 10b including: a third end and a fourth end oppositely located along a longitudinal second axis, a looped portion defining an aperture 1016 at the third end, and a nail portion 1024 at the fourth end, wherein the first implant device and the second implant device provide compression to a set of bones when the bulbous portion and the looped portion are engaged fig. 14, wherein the nail portion comprises: a tip 1010 including a shape configured to facilitate implanting the second implant device into a bone; and a substantially smooth portion 1010, wherein the nail portion can comprises: a hole 2175 extending laterally through the nail portion fig. 21a, wherein the second implant device is configured to be implanted into a bone via striking the looped portion to insert the nail portion into the bone (paragraph 90), wherein: the aperture includes an interior surface 1026 comprising a set of grooves fig. 10b

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775